Exhibit 4.1 WINSONIC DIGITAL MEDIA GROUP, LTD. THIS NOTE AND THE UNDERLYING SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.THIS NOTE AND THE UNDERLYING SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.THE PAYOR (AS DEFINED BELOW), IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT TO REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH ANY PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS.THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE. WINSONIC DIGITAL MEDIA GROUP, LTD. 6% CONVERTIBLESUBORDINATED PROMISSORY NOTE $ October 12, 2007 FOR VALUE RECEIVED, Winsonic Digital Media Group, Ltd., a Nevada corporation ("Payor"), having its executive office at 101 Marietta Street, Suite 2600, Atlanta, Georgia 30303 promises to pay to ("Payee"), having an address at (or at such other place as Payee may from time to time hereafter direct by notice in writing to Payor), the principal sum of ($)plus accrued interest, on the first to occur of the following dates: (i)October 12,2008 (the "Maturity Date"); (ii)the date on which all outstanding amounts under this Note are prepaid in full pursuant to Section 2 hereof (the "Prepayment Date"); (iii)the date (the "Conversion Date") on which (1) the outstanding principal amount of this Note plus accrued interest is automatically converted into the Payor's common stock, par value $0.001 per share (the "Common Stock") pursuant to Section 4.2 hereof or (2) the Payee elects to convert this Note into Common Stock of the Payor pursuant to Section 4.1 hereof, which election may be made at any time by Payee by delivering a conversion notice in writing to Payor; and (iv) any other date on which the principal amount of, or accrued unpaid interest on, this Note is declared to be, or becomes, due and payable pursuant to its terms prior to the Maturity Date (the "Acceleration Date"). 1.Computation of Interest; Payments. 1.1.The principal amount of this Note outstanding from time to time shall bear interest at the rate of six percent (6%) per annum (the "Interest Rate") from the date hereof through the earliest to occur of (i)the Maturity Date; (ii)the Prepayment Date; (iii) the Conversion Date or (iv)the Acceleration Date. 1.2.Interest accrued on this Note shall only be payable on the earliest to occur of (i) the Maturity Date; (ii) the Prepayment Date; (iii) the Conversion Date or (iv) the Acceleration Date. 1.3.All payments made by the Payor on this Note shall be applied first to the payment of accrued unpaid interest on this Note and then to the reduction of the unpaid principal balance of this Note. 1.4.In the event that the date for the payment of any amount payable under this Note falls due on a Saturday, Sunday or public holiday under the laws of the State of New York, the time for payment of such amount shall be extended to the next succeeding business day and interest at the Interest Rate shall continue to accrue on any principal amount so effected until the payment thereof on such extended due date. 2.
